Citation Nr: 1035230	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a sacroiliac injury with 
spondylarthrosis, lumbar vertebrae. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to September 
1944.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 RO rating decision.

The Board remanded the case in April 2010 for additional 
development of the record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected residuals of a sacroiliac injury with 
spondyloarthrosis, lumbar vertebrae is manifested by complaints 
of pain in the back that radiated into the feet of both lower 
extremities and forward flexion ranging from 30 to 45 degrees 
with pain, extension limited by 10 to 15 degrees with pain, left 
and right lateral flexion to 10 to 15 degrees with pain, and left 
and right rotation to 15 to 20 degrees with pain without 
ankylosis of the entire thoracolumbar spine or the entire spine 
or intervertebral disc disease with incapacitating episodes 
having a duration of at least 6 weeks during the past 12 months.      


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 
percent for the service-connected residuals of a sacroiliac 
injury with spondylarthrosis, lumbar vertebrae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in June 2007, before the initial 
adjudication of the claim.  Additional VCAA letters were provided 
to the Veteran in April 2008 and May 2010. 

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2007 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from 2004 to 2010 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence 
that needs to be obtained in this regard.  The Veteran underwent 
VA examinations in July 2007 and May 2010 to obtain medical 
evidence as to the severity of the Veteran's service-connected 
lumbar spine disability.  

Under the circumstances, the Board finds no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in  civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected joints.  
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  

It is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  Flexion elicits such 
manifestations.  38 C.F.R. § 4.59 (2009).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242,  Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion 
are zero to 0 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

In addition, with respect to low back sciatic radiculopathy, 
under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the service-connected 
residuals of a sacroiliac injury with spondylarthrosis, lumbar 
vertebrae.  

In order for a rating in excess of 40 percent to be assigned 
under the revised rating criteria, the evidence must establish 
unfavorable ankylosis of the entire thoracolumbar spine or the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2009).  

Significantly, the medical evidence of record does not document 
unfavorable ankylosis of the spine.  The VA examinations in 2007 
and 2010 establish that the Veteran's forward flexion of the 
lumbar spine ranged from 30 to 45 degrees with pain, extension 
was limited by 10 to 15 degrees with pain, left and right lateral 
flexion was to 10 to 15 degrees with pain, and left and right 
rotation was to 15 to 20 degrees with pain.  There is no 
objective evidence of ankylosis of the entire thoracolumbar 
spine.

The Board has considered additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There 
is no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness or incoordination.  

The VA examination reports indicate that the Veteran had pain 
with the range of motion of the lumbar spine.  He was unable to 
do repetitive movement due to the pain.  However, there is no 
evidence of any additional limitation of motion due to pain.  
Pain was considered with the range of motion testing.  

Further, the VA examiners noted that there was no gross atrophy.  
Muscle strength was 4+/5 in the lower extremities.  The May 2010 
VA examination report indicates that the Veteran denied having 
fatigue, weakness, decreased motion, numbness or tingling.  

The Board finds that the limitation of motion and functional loss 
due to pain is contemplated in the 40 percent rating.  The 
medical evidence establishes that the Veteran still has motion of 
the lumbar spine and is still able to ambulate with a cane 
despite the lumbar spine disability.  Any functional loss due to 
pain or other symptoms does not amount to ankylosis at this time.  
Based on the objective medical evidence of record, there is no 
basis for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that the 
service-connected lumbar spine disability causes incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

The VA examination reported that the Veteran had not had 
incapacitating episodes during the past 12 months.  The VA 
treatment records show that the back pain is treated with 
Tylenol, and there is no indication of physician-prescribed bed 
rest.    

The record shows that in a December 2008 rating decision, 
separate 10 percent ratings were assigned for lumbar 
radiculopathy in each lower extremity under Diagnostic Code 8520.  
The Veteran was notified of this rating decision and he did not 
express disagreement.  

Thus, the Board finds that a disability evaluation in excess of 
40 percent for the residuals of a sacroiliac injury with 
spondylarthrosis, lumbar vertebrae is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board also finds that a staged rating is not warranted in 
this case.  The Board has examined the record and finds that the 
40 percent evaluation is warranted for the service-connected 
lumbar spine disability for the entire appeal period.  

The medical evidence shows that the disability has remained 
essentially constant over the entire period with findings of 
severe limitation of motion without objective evidence of 
ankylosis of the lumbar spine or incapacitating episodes.  
Accordingly, a staged rating under Hart is not warranted.

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar spine disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  There is no objective evidence 
showing that the service-connected lumbar spine disability alone 
has resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 40 percent rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thun; supra.  

Thus, the service-connected low back disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

An increased rating in excess of 40 percent for the service-
connected residuals of a sacroiliac injury with spondylarthrosis, 
lumbar vertebrae is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


